Opinión disidente emitida por el
Juez Asociado Señor Rivera Pérez.
La mayoría concluye que la controversia del caso de autos fue resuelta recientemente por este Tribunal en Tosado v. A.E.E., 165 D.P.R. 377 (2005). En dicho caso concluimos que la determinación del Oficial Examinador de la Autori-dad de Energía Eléctrica (A.E.E.) era la decisión final de la *212agencia y que, conforme dispone la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), era revisable por el tribunal apelativo. La mayoría expresa que, respecto al requisito estatutario de que el adjudicador de la querella tiene que ser "empleado o funcionario” de la agencia, en Tosado Cor-tés v. A.E.E., supra, pág. 21, resolvimos que el “oficial exa-minador, al descargar estas funciones propiamente admi-nistrativas, funge como un funcionario de la A.E.E.”. La mayoría concluye, además, que el Director Ejecutivo de la A.E.E. puede delegar la tarea administrativa de adjudicar las querellas presentadas por los empleados contra la agencia a personas que reconoce como especializadas en la materia, que no son sus “empleados o funcionarios”. Des-pués de reexaminar este asunto, creemos que el Tribunal se equivocó al resolver el caso Tosado v. A.E.E., supra, por ser incorrecto lo allí pautado sobre ese aspecto. Por tal mo-tivo, DISIENTO de este curso de acción. Un error no jus-tifica otro error.
Mediante el recurso presentado ante nos se solicita la revocación de una resolución emitida por el Tribunal de Apelaciones. La resolución recurrida desestimó el recurso para revisar una decisión administrativa de la A.E.E. El foro intermedio apelativo entendió que el recurso presen-tado ante su consideración era prematuro, ya que no había concluido el trámite administrativo ante la agencia recurrida. Concluyó que el Oficial Examinador que emitió la decisión, quien no era empleado ni funcionario público, sino que fue contratado por dicha agencia de gobierno, ca-recía de la facultad para adjudicar la querella. Sostuvo que la decisión administrativa era una recomendación u opi-nión que, para ser final, tenía que ser avalada y adoptada por el Director Ejecutivo de la A.E.E., de acuerdo con la L.P.A.U. Veamos el cuadro fáctico que origina el presente recurso.
*213HH
El Sr. Raymond Rivera Fuentes presentó una querella contra la A.E.E., corporación pública para la que trabaja desde diciembre de 1994, en la cual cuestionó su reclasifi-cación y traslado a la plaza de Supervisor de Conservación de Estructuras y Terrenos del Sistema Eléctrico II en la División Central de Palo Seco.(1) Previo al traslado, el se-ñor Rivera Fuentes se desempeñaba como Supervisor de Asuntos de Mecanización de Telecomunicaciones en la División de Operación del Sistema Eléctrico. Este puesto es-taba asignado al área de Monacillos.
Alegadamente, el traslado del querellante obedeció a las recomendaciones de un Estudio Organizacional del Area Administrativa de la División de Operación del Sistema Eléctrico.(2) El referido estudio incluyó el puesto del quere-llante aun cuando, conforme al organigrama sometido en evidencia, ese puesto pertenecía al área de telecomunica-ciones y no al área administrativa en cuestión.(3)
Al cuestionar el traslado, el querellante adujo que éste no debió haber sido ordenado, pues se justificaba que su plaza permaneciera en el área de telecomunicaciones en lugar de clasificarla como “excedente”, conforme a la reco-mendación del referido estudio organizacional. Asimismo, solicitó que se le reinstalara a su puesto de Supervisor de *214Asuntos de Mecanización de Telecomunicaciones, ubicado en Monacillos.(4)
Por su parte, la A.E.E. alegó que el traslado era necesa-rio, ya que el señor Rivera Fuentes no estaba llevando a cabo las funciones de su puesto, según demostró el estudio organizacional en cuestión. Añadió que la plaza que ocu-paba el señor Rivera Fuentes no tenía personal a su cargo, por lo que no realizaba las funciones que establecía su es-pecificación de clase. Argüyó, además, que el señor Rivera Fuentes llevaba un año asignado a un proyecto especial, por lo que se justificaba y era lógico acoger la recomenda-ción formulada en el referido estudio organizacional del área administrativa de la División de Operación del Sis-tema Eléctrico.(5)
Debido a que el Procedimiento de Querellas para Em-pleados de Carrera No Unionados(6) provee un mecanismo mediante el cual, contrario a las disposiciones de la L.P.A.U.,(7) designa y delega en un Oficial Examinador la facultad de emitir una decisión final, la querella fue refe-rida al Ledo. José R. Feijóo.
*215Luego de celebrada la vista, el 11 de junio de 2002 el Oficial Examinador emitió la resolución, declarando “con lugar” la querella instada. Decretó la nulidad del traslado y ordenó a la A.E.E. a reinstalar al señor Rivera Fuentes a la posición donde prestaba servicio y a asignarle funciones propias de la clasificación original de su puesto.(8) Especí-ficamente, dispuso sobre el traslado lo siguiente:
... [N]o tiene como base ninguna necesidad de servicio que lo justifique en adición a ser contrario al Artículo 8.2 del Regla-mento de Personal para Empleados No Unionados, particular-mente el Artículo 8.2(3) y a las recomendaciones del propio estudio. La querellada debe reinstalar al querellante al Direc-torado donde prestaba servicio y asignarle las funciones pro-pias de la clasificación que ostentaba previo al traslado, así como cualquier beneficio a que tuviere derecho. Siendo el tras-lado nulo, la determinación restituye al querellante todos los derechos, beneficios y privilegios que ostentaba previo a dicha acción.(9)
La resolución dictada por el Oficial Examinador fue no-tificada con copia a las partes. Oportunamente, la A.E.E. presentó una moción de reconsideración, la cual fue dene-gada mediante una resolución emitida el 23 de julio de 2002.(10) Inconforme con la anterior decisión, la A.E.E. acu-dió al Tribunal de Apelaciones mediante un recurso de re-visión, alegando que el Oficial Examinador erró al deter-minar que el traslado no tuvo como base la necesidad del servicio. Además, señaló como error el no darle validez al estudio organizacional y concluir que el señor Rivera Fuentes no fue reubicado dentro del Directorado del Sistema Eléctrico. (11)
El 23 de mayo de 2003, el Tribunal de Apelaciones emi-tió una sentencia en la que desestimó el recurso de revisión *216presentado ante su consideración, y archivó en autos copia de su notificación a las partes el 30 de mayo de 2003. Con-cluyó que la resolución recurrida no había puesto fin al trámite administrativo. Puntualizó que la L.P.A.U. no re-conoce al Oficial Examinador como un funcionario o una persona facultada para emitir un dictamen final que vin-cule a las partes. Determinó que, independientemente del nombre que se le asignó al funcionario —Oficial Examina-dor— a éste se le facultó para emitir decisiones finales a nombre de la A.E.E.(12) Concluyó, además, que la designa-ción del Oficial Examinador con facultad para emitir deci-siones finales, contrario a lo dispuesto por las Sees. 3.3 y 3.14 de la L.P.A.U.,(13) no recayó en un funcionario o em-pleado público, sino en una persona contratada por una agencia de gobierno que “no ha sido investido de parte de la soberanía del Estado ...”.(14)
Insatisfecha, la aquí peticionaria presentó oportuna-mente una moción de reconsideración,(15) la cual fue dene-gada mediante una resolución emitida el 27 de marzo de 2003 y archivada en autos copia de su notificación a las partes el 8 de julio de 2003.(16)
Inconforme, la A.E.E. acude ante nos mediante un Re-curso de certiorari, señalando como error lo siguiente:
Erró el Honorable Tribunal de Circuito de Apelaciones al des-estimar el recurso de revisión interpuesto por la parte aquí peticionaria por el fundamento de que el mencionado recurso resultaba prematuro por no tratarse, en opinión del Honorable Tribunal, de una decisión final de la Autoridad de Energía Eléctrica.
*217Examinadas las comparecencias de las partes y los autos del presente caso, nos encontramos en posición de expresarnos. Confirmaríamos al foro recurrido. Veamos.
II

La Ley de Procedimiento Administrativo Uniforme del Es-tado Libre Asociado de Puerto Rico

La L.P.A.U. establece un procedimiento uniforme para la revisión judicial de órdenes, resoluciones y providencias dictadas por las agencias administrativas. La Sec. 4.2 de la L.P.A.U.(17) define el ámbito de la revisión judicial de las agencias administrativas. Del mismo modo, establece cuándo procede la revisión y quién tiene acción legitimada para acudir a los tribunales. En lo pertinente, dispone lo siguiente:
Una parte adversamente afectada por una orden o resolu-ción final de una agencia y que haya agotado todos los reme-dios provistos por la agencia o por el organismo administrativo apelativo correspondiente podrá presentar una solicitud de re-visión ante el Tribunal de Circuito de Apelaciones [ahora Tribunal de Apelaciones], dentro de un término de treinta (30) días contados a partir de la fecha del archivo en autos de la copia de la notificación de la orden o resolución final de la agencia o a partir de la fecha aplicable de las dispuestas en la see. 2165 de este título, cuando el término para solicitar la revisión judicial haya sido interrumpido mediante la presen-tación oportuna de una moción de reconsideración. (Enfasis suplido.) 3 L.P.R.A. sec. 2172.
Conforme se desprende de la anterior disposición, la fa-cultad revisora del Tribunal de Apelaciones solamente puede ejercerse sobre resoluciones y órdenes finales de una agencia/18) El Art. 4.006 de la Ley de la Judicatura del *218Estado Libre Asociado de Puerto Rico de 2003,(19) dispone que el Tribunal de Apelaciones atenderá, mediante un re-curso de revisión judicial —que se acogerá como cuestión de derecho— las decisiones, órdenes y resoluciones finales de los organismos o las agencias administrativas/20)
Atales fines, la Sec. 3.14 de la L.P.A.U., supra, dispone, en cuanto a una orden o resolución final, lo siguiente:
Una orden o resolución final deberá ser emitida por escrito
... La orden o resolución deberá ser firmada por el jefe de la agencia o cualquier otro funcionario autorizado por ley.
La orden o resolución advertirá el derecho de solicitar la reconsideración o revisión de la misma, con expresión de los términos correspondientes. Cumplido este requisito comenza-rán a correr dichos términos. (Enfasis suplido.) 3 L.P.R.A. sec. 2164.
De este modo, la Asamblea Legislativa limitó la revisión judicial exclusivamente a resoluciones u órdenes finales de las agencias. Al así hacerlo, se aseguró de que la interven-ción judicial se realizara después de que concluyesen los trámites administrativos y se adjudicasen todas las contro-versias pendientes ante la agencia. La intención legislativa persigue evitar una intromisión indebida y a destiempo de los tribunales en el trámite administrativo. Pretende, ade-más, que la decisión administrativa refleje la decisión final de la agencia, culminen las controversias presentadas ante ésta y tenga efectos sustanciales sobre las partes/21)
Con respecto a las figuras que participan en los procesos de adjudicación administrativos, existen dos tipos de fun-cionarios: los oficiales examinadores y los jueces administrativos. En lo que a ellos concierne, la See. 3.3 de la L.P.A.U., supra, dispone lo siguiente:
*219Toda agenda podrá designar ofidales examinadores para presidir los procedimientos de adjudicación que se celebren en ella, los cuales no tendrán que ser necesariamente abogados, particularmente cuando el procedimiento en cuestión es uno informal.

El jefe de la agencia podrá delegar la autoridad de adjudi-car a uno o más funcionarios o empleados de su agencia. A estos funcionarios o empleados se les designará con el título de jueces administrativos.

En casos cuyos hechos planteen controversias adjudicables bajo la autoridad de más de una agencia, los jefes de las agen-cias concernidas podrán delegar en un solo juez administrativo la adjudicación del caso, el cual podrá ser funcionario o em-pleado de cualesquiera de dichas agencias. (Enfasis suplido.) 3 L.P.R.A. sec. 2153.
Es norma reiterada de hermenéutica que la letra clara de una ley es la mejor expresión de su espíritu. Cuando el legislador se ha manifestado en lenguaje claro e inequí-voco, el texto de la ley es la expresión por excelencia de toda intención legislativa.(22) Por ello, al interpretar la ley nos vemos obligados a cumplir con el referido principio de hermenéutica establecido en el Art. 14 de nuestro Código Civil,(23) que dispone: “Cuando la ley es clara libre de toda ambigüedad, la letra de ella no debe ser menospreciada bajo el pretexto de cumplir con su espíritu.” (24) El referido principio conduce nuestra interpretación del estatuto en cuestión.
Concluimos que el oficial examinador es aquel funciona-rio designado para presidir una vista, sin poder de adjudicación. Sus funciones se limitan a presidir el pro-ceso, recibir la evidencia ofrecida por las partes, asegu-rarse que se cumpla con las normas procesales aplicables y que se conduzca el proceso en forma justa y equitativa. El *220oficial examinador escucha la prueba testifical, recibe la prueba documental y rinde un informe al funcionario que tiene la autoridad para adjudicar —sea éste un juez admi-nistrativo o el jefe de la agencia— con sus determinaciones de hechos y recomendaciones.(25)
La referida disposición estatutaria define “juez adminis-trativo” como aquel funcionario o empleado de la agencia al cual el jefe de la agencia delega su autoridad de adjudicar. La delegación de dicha autoridad convierte al juez admi-nistrativo en un funcionario autorizado en ley para emitir órdenes o resoluciones finales a nombre de la agencia.(26)
En síntesis, y como acertadamente puntualizó el Tribunal de Apelaciones: (1) el oficial examinador no cuenta con facultad delegada para adjudicar la controversia en nom-bre de la agencia administrativa; (2) su recomendación po-dría ser acogida por el jefe de la agencia, quien emite la decisión y se convierte así en una resolución final de la agencia, y (3) el jefe de la agencia podría delegar la facul-tad de adjudicar a un juez administrativo que sea un fun-cionario o empleado de la agencia administrativa. (27)
HH H-i 1 — i

Procedimiento de querellas para empleados de carrera no unionados

Por virtud de la Ley de Energía Eléctrica de Puerto Rico, (28) se creó la A.E.E. como una corporación pública autó-*221noma del Estado. Dicho estatuto dispone que la A.E.E. será gobernada por una Junta de Gobierno. Ese cuerpo quedó facultado, a su vez, para adoptar reglamentos al amparo de los cuales se regirán los asuntos administrativos y opera-cionales de la agencia. El referido estatuto dispuso que le corresponderá a la Junta efectuar “ [n] ombramientos, sepa-raciones, ascensos, traslados, ceses, reposiciones, suspen-siones, licencias, y cambios de categoría, remuneración o título de los funcionarios y empleados de la Autoridad, [según] dispongan las normas y reglamentos que prescriba la Junta ...”.(29)
Amparándose en el referido estatuto y en la Ley de Personal del Servicio Público de Puerto Rico,(30) el 21 de julio de 1992 la Junta de Gobierno de la A.E.E. emitió la Reso-lución 2386, mediante la cual adoptó el Reglamento de Personal para Empleados de Carrera No Unionados. El Art. 15 del referido cuerpo reglamentario dispone lo siguiente:
Toda queja relacionada con cualquier acción por parte de la Autoridad y las apelaciones de toda determinación que tome la Autoridad Nominadora que afecten a un empleado en cual-quier área excluyendo lo relacionado con el procedimiento dis-ciplinario, se canalizarán según lo dispuesto en el Procedi-miento de Querellas Para Empleados de Carrera No Unionados. (Énfasis suplido.) Reglamento de Personal para Empleados de Carrera No Unionados, supra, pág. 47.
Un examen del Procedimiento de Querellas para Em-pleados de Carrera No Unionados revela que éste provee un mecanismo en el que, contrario a las disposiciones de la L.P.A.U., se designa y delega a un oficial examinador la facultad de emitir una decisión final.
El Oficial Examinador, a base del récord y de la evidencia presentada, emitirá su decisión conforme a derecho dentro de los treinta (30) días laborables luego de sometido el caso. Las decisiones se emitirán por escrito e incluirán separadamente *222determinaciones de hechos y de derecho. El Oficial Examina-dor notificará por correo toda Decisión a las partes y a sus respectivos abogados haciendo constar en autos la fecha de notificación y el nombre y dirección de cada persona notificada. Además, se advertirá a la parte afectada la dispo-nibilidad del recurso de reconsideración señalando que es re-quisito jurisdiccional. Art. VII del Procedimiento de Querellas para Empleados de Carrera No Unionados, supra, pág. 9.
Del mismo modo, el Art. IX del Procedimiento de Que-rellas para Empleados de Carrera No Unionados dispone que las decisiones del oficial examinador podrán ser revi-sadas ante el Tribunal Superior, hoy Tribunal de Apelaciones.
En virtud de la referida disposición reglamentaria, la A.E.E. ha designado ex Jueces Superiores, ex Jueces de Apelaciones y abogados con experiencia en el derecho labo-ral y en el procedimiento de adjudicación, como oficiales examinadores con facultad para emitir decisiones finales.!31) Estos no son funcionarios ni empleados de la A.E.E., sino que son personas privadas contratadas para escuchar la prueba y emitir una decisión final.
El Art. II del referido Procedimiento de Querellas para Empleados de Carrera No Unionados exige que el oficial examinador no sea empleado de la agencia. Al definir la figura del oficial examinador, dispone que será un “[a]bogado que no sea empleado de la Autoridad designado para oír la prueba presentada por las partes y emitir una decisión una vez sometido el caso. Se nombra de una lista de oficiales examinadores con experiencia preferiblemente en el campo laboral”. (Énfasis suplido.)(32)
Como señalamos anteriormente, de las referidas dispo-siciones reglamentarias surge que el Procedimiento de Querellas para Empleados de Carrera No Unionados, con-trario a las disposiciones de la L.P.A.U., provee un meca-*223nismo mediante el cual se designa y se delega a un oficial examinador la facultad de emitir una decisión final. Exige, además, en contravención a la ley, que no sea empleado o funcionario de la agencia.
IV
Es norma conocida en nuestro ordenamiento jurídico que un reglamento promulgado por una agencia para ad-ministrar las funciones dispuestas por ley, puede comple-mentarla pero nunca estar en conflicto con ella.(33) Todo reglamento aprobado por una agencia administrativa cu-bierta por la L.P.A.U. tiene que ajustarse a lo dispuesto por esa ley, por lo que un reglamento o una actuación adminis-trativa claramente en conflicto o en contra de la ley es nula.(34)
En el caso de autos, la resolución cuya revisión se soli-cita está suscrita por el Ledo. José R. Feijóo, oficial exami-nador designado y facultado por la A.E.E. para emitir de-cisiones finales a nombre de la agencia. De la See. 3.3 de la L.P.A.U., supra, surge claramente y libre de toda ambigüe-dad, que el oficial examinador no cuenta con la facultad delegada por ese estatuto para adjudicar la controversia en nombre de una agencia administrativa. Por ello, éste no puede emitir una resolución u orden final que obligue a las partes. El nombre no hace la cosa; lo cierto es que se le facultó al Ledo. José R. Feijóo para emitir decisiones finales a nombre de la A.E.E. Ahora bien, a pesar de que la designación del licenciado Feijóo se realizó conforme al Procedimiento de Querellas para Empleados de Carrera No Unionados, es evidente que no cualifica de jure como un *224juez administrativo, ya que la facultad de adjudicar dele-gada por la A.E.E. no recayó en un funcionario o empleado público, según lo requiere la See. 3.3 de la L.P.A.U., supra. La referida disposición estatutaria faculta al jefe de la agencia a delegar la autoridad de adjudicar a uno o más funcionarios o empleados de su agencia.
En el caso ante nos, el Ledo. José R. Feijóo no es funcio-nario ni empleado de la A.E.E., sino una persona del sector privado contratada para escuchar la prueba y emitir una decisión final. En total contravención al lenguaje inequí-voco de la L.P.A.U., la A.E.E. ha designado a personas como oficiales examinadores con facultad para emitir deci-siones finales, sin ser empleados o funcionarios de la agencia. (35)
Concluimos, ante el lenguaje claro e inequívoco de la L.P.A.U., que la infraestructura jurídica estatutaria no au-toriza al jefe de una agencia a delegar su autoridad para adjudicar una controversia de manera final a un oficial examinador. Tampoco permite que delegue tal autoridad a un juez administrativo que no sea un empleado o funciona-rio de la agencia. La delegación de autoridad conferida en este caso al Ledo. José R. Feijóo es nula.
Arguye la A.E.E. que la disposición reglamentaria del Procedimiento de Querellas para Empleados de Carrera No Unionados, que delega en un oficial examinador la autori-dad de emitir una decisión final, provee unas garantías adicionales a las disposiciones de la L.P.A.U., en cuanto “le otorga la facultad de emitir resoluciones u órdenes finales a personas externas que gozan de gran reputación en el campo jurídico sin perjuicio del derecho de [las partes de solicitar] reconsideración o revisión judicial”.(36) Aduce la A.E.E., aquí peticionaria, que no ofrece una garantía mayor a sus empleados el hecho de que el adjudicador de las querellas presentadas en su contra sea uno de sus funcio-*225narios o empleados. (37) Tales argumentos son impro-cedentes.
Dentro de nuestro expediente surge que el reclamo del querellante es dirigido contra la A.E.E. como empleado. Dicho reclamo tiene, bajo la L.P.A.U., que ser resuelto por un juez administrativo que sea empleado o funcionario de la A.E.E. Por imperativo constitucional del debido proceso de ley, la A.E.E. y su Director Ejecutivo no pueden ser parte y, a la vez, ser el organismo formal de naturaleza cuasi judicial donde los empleados impugnan y se querellan de sus propias actuaciones. Partiendo de la premisa que la See. 3.3 de la L.P.A.U., supra, se presume válida desde una perspectiva constitucional, consideramos a la A.E.E. y al juez administrativo que considera el referido estatuto, en-tes separados e independientes a los efectos de sus funcio-nes particulares. (38)
El equivalente a lo que la A.E.E. pretende es que esta Curia enmiende una ley cuyo texto es claro. Lo anterior es contrario al principio de separación de poderes que permea nuestro sistema republicano de gobierno, bajo el cual la función de la Rama Judicial es interpretar la ley, no formu-lar política pública ni, mucho menos, dirigir tal ejercicio.(39) Esa facultad le corresponde a las Ramas Legislativa y Ejecutiva. No nos corresponde, por lo tanto, juzgar la bon-dad o sabiduría del legislador al aprobar una legislación ni debemos frustrar los propósitos de un estatuto cuando la letra es clara y expresa, y sin ambigüedad su intención. (40) Somos del criterio que cuando el lenguaje de la ley es claro e inequívoco, nuestra responsabilidad es respetar la volun-*226tad legislativa, independientemente de nuestro criterio personal.(41)
Resolvemos, pues, que la delegación conferida por la A.E.E. al Ledo. José R. Feijóo para adjudicar una contro-versia de manera final es nula por recaer en una persona que no es funcionario ni empleado de la A.E.E., conforme lo requieren expresamente las Sees. 3.3 y 3.14 de la L.P.A.U., supra. Del mismo modo, consideramos procedente decretar nulas las disposiciones del Procedimiento de Querellas para Empleados de Carrera No Unionados que facultan a personas privadas contratadas por la A.E.E. para escuchar y recibir la evidencia de las partes y emitir decisiones finales, en contravención con lo dispuesto en las Sees. 3.3 y 3.14 de la L.P.A.U., supra, en específico, el inciso (3) del Art. Ill y los Arts. VII, VIII y EX del referido procedimiento de querellas.
V
Por los fundamentos antes expuestos, concluimos que actuó correctamente el foro intermedio apelativo al deses-timar el recurso de revisión presentado por la A.E.E. por prematuro al no haber concluido el trámite administrativo en cuestión. Confirmaríamos la sentencia recurrida emi-tida por el entonces Tribunal de Circuito de Apelaciones. Por no ser ese el curso de acción de la mayoría, DISENTIMOS.

(1) La querella fue presentada en conformidad con el Reglamento para Emplea-dos de Carrera No Unionados de la Autoridad de Energía Eléctrica y canalizada según lo dispuesto en el Procedimiento de Querellas para Empleados de Carrera No Unionados.


(2) Dicho estudio fue realizado por el Departamento de Estudios y Procedimien-tos Corporativos el 14 de agosto de 2000, basado en la Sec. 1027.6.1 del Capítulo 100 del Manual Administrativo. El estudio organizacional tenía como propósito el eva-luar la organización del área administrativa de la División de Operación del Sistema Eléctrico, para determinar la viabilidad de simplificar los procesos, agilizar y maxi-mizar la utilización de los recursos necesarios. Apéndice del Recurso de certiorari, págs. 98-106.


(3) Resolución de 11 de junio de 2002 emitida por el Oficial Examinador, Apén-dice del Recurso de certiorari, págs. 98-106.


(4) Carta al Sr. Carlos Reyes Berrios, Administrador de la División de Operación del Sistema Eléctrico, de 1 de septiembre de 2000, Apéndice del Recurso de certiorari, págs. 132-133. Véase, además, Moción mostrando causa por la cual no se debe expedir auto de revisión, Apéndice del Recurso de certiorari, págs. 22-34.


(5) Carta al Sr. Raymond Rivera Fuentes de 14 de septiembre de 2000, Apéndice del Recurso de certiorari, págs. 130-131. Véase, además, Solicitud de Revisión pre-sentado por la Autoridad de Energía Eléctrica (A.E.E.), Apéndice del Recurso de certiorari, págs. 64-82.


(6) Amparándose en la Ley de Energía Eléctrica de Puerto Rico, 22 L.P.R.A. see. 191 et seq., y en la Ley de Personal de Servicio Público de Puerto Rico, 3 L.P.R.A. see. 1338, el 21 de julio de 1992 la Junta de Gobierno de la A.E.E. adoptó el Reglamento de Personal para Empleados de Carrera No Unionados. El Art. 15 del mencionado reglamento, supra, pág. 47, dispone que “toda queja relacionada con cualquier acción por parte de la Autoridad y las apelaciones de toda determinación que tome la Au-toridad Nominadora que afecten a un empleado en cualquier área excluyendo lo relacionado con el procedimiento disciplinario, se canalizarán según lo dispuesto en el Procedimiento de Querellas de Empleados de Carrera No Unionados”. El Art. 111(2) del referido Procedimiento de Querellas para Empleados de Carrera No Unio-nados de 5 de mayo de 1994 provee un mecanismo de “Niveles de Ajuste” que deberá utilizar cualquier empleado de carrera de la A.E.E. no unionado que alegue la viola-ción a sus derechos bajo las normas administrativas.


(7) Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. sec. 2101 et seq.


(8) Apéndice del Recurso de certiorari, págs. 98-106.


(9) Íd., pág. 104.


(10) Resolución emitida por el Oficial Examinador el 23 de julio de 2002, Apéndice del Recurso de certiorari, págs. 85-86.


(11) Apéndice del Recurso de certiorari, págs. 64-83.


(12) Consideró el Tribunal de Apelaciones que el “nombre no hace la cosa”, por lo que debía analizarse si el Oficial Examinador podía ser considerado como un Juez Administrativo de jure. Véase Apéndice del Recurso de certiorari, pág. 20.


(13) 3 L.P.R.A. secs. 2153 y 2164.


(14) Sentencia del Tribunal de Apelaciones de 23 de mayo de 2003, Apéndice del Recurso de certiorari, pág. 20.


(15) Apéndice del Recurso de certiorari, págs. 4-12.


(16) Íd., pág. 1.


(17) 3 L.P.R.A. sec. 2172.


(18) Véanse: Padilla Falú v. A.V.P., 155 D.P.R. 183 (2001); J. Exam. Tec. Méd. v. Elías et al., 144 D.P.R. 483 (1997).


(19) Ley Núm. 201 de 22 de agosto de 2003 (4 L.P.R.A. sec. 22 et seq.).


(20) 4 L.P.R.A. sec. 24y(c).


(21) Padilla Falú v. A.V.P., supra.


(22) Guzmán v. Calderón, 164 D.P.R. 220 (2005), opinión de conformidad emitida por el Juez Asociado Señor Rivera Pérez; Santiago v. Supte. Policía de P.R., 151 D.P.R. 511 (2000); Rivera v. E.L.A., 140 D.P.R. 538 (1996).


(23) 31 L.P.R.A. sec. 14.


(24) Véanse, además: Dávila, Rivera v. Antilles Shipping, Inc., 147 D.P.R. 483 (1999); Depto. de la Familia v. Soto, 147 D.P.R. 618 (1999).


(25) 3 L.P.R.A. sec. 2168.


(26) Al reconocer la facultad del jefe de la agencia de delegar la autoridad para adjudicar a jueces administrativos, “[qlueda así resuelta la cuestión de que no es necesario que el jefe de la agencia tenga que personalmente resolver y adjudicar la controversia. La cantidad enorme de adjudicaciones que celebran algunas agencias hace imposible que el jefe de la agencia conduzca personalmente las audiencias”. D. Fernández Quiñones, Derecho administrativo y Ley de Procedimiento Administrativo Uniforme, 2da ed., Bogotá, Ed. Forum, 2001, pág. 186.


(27) Apéndice del Recurso de certiorari, pág. 18.


(28) 22 L.P.R.A. sec. 191 et seq.


(29) 22 L.P.R.A. sec. 197(a).


(30) 3 L.P.R.A. sec. 1301 et seq.


(31) Alegato de la parte peticionaria, págs. 10-12.


(32) Procedimiento de Querellas Para Empleados de Carrera No Unionados, Apéndice del Recurso de certiorari, pág. 566.


(33) Pérez v. Com. Rel. Trab. Serv. Púb., 158 D.P.R. 180 (2002); Asoc. Fcias. Com. v. Depto. de Salud, 156 D.P.R. 105 (2002); P.S.P. v. Comisión Estatal de Elecciones, 110 D.P.R. 400, 409 (1980).


(34) Martínez v. Depto. de Educación, 148 D.P.R. 648 (1999); P.S.P. v. Comisión Estatal de Elecciones, supra; Infante v. Tribl. Examinador Médicos, 84 D.P.R. 308 (1961).


(35) Alegato de la parte peticionaria, págs. 11-12.


(36) Íd., pág. 11.


(37) Íd.


(38) Marcano Rivera v. Departamento Estado, 163 D.P.R. 778 (2005); Rafael Rosario & Assoc. v. Depto. Familia, 157 D.P.R. 306 (2002).


(39) Este principio está contenido en la See. 2 del Art. I de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, pág. 256. Véase Corraliza v. Bco. Des. Eco., 153 D.P.R. 161 (2001).


(40) Famania v. Corp. Azucarera de P.R., 113 D.P.R. 654 (1982).


(41) Delgado, Ex parte, 165 D.P.R. 170 (2005); Pueblo v. Zayas Rodríguez, 147 D.P.R. 530 (1999).